COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


GARY LEE DILLON
                                                                MEMORANDUM OPINION*
v.     Record No. 0938-08-3                                         PER CURIAM
                                                                   AUGUST 12, 2008
AUTO TRUCK TRANSPORT AND
 ZURICH AMERICAN INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Gary Lee Dillon, pro se, on brief).

                 No brief for appellees.


       Gary Lee Dillon (claimant) appeals a decision of the Workers’ Compensation

Commission affirming the deputy commissioner’s (1) determination that claimant’s testimony

was not credible; (2) denial of claimant’s claim for mileage, except as stipulated; (3) denial of

claimant’s claim for temporary total disability benefits from May 8, 2004 through May 17, 2004;

(4) denial of claimant’s claim for additional evaluation or treatment by Dr. Bruce A. Sellers;

(5) denial of claimant’s claim for an eye injury as a compensable consequence of his May 8,

2004 injury; (6) finding that claimant effectively refused medical treatment by Dr. John L.

Graves on May 24, 2007, but that he cured that refusal on June 26, 2007; (7) refusal to reinstate

claimant’s award because he returned to work without reporting wages as required by Code

§ 65.2-712; and (8) termination of claimant’s July 9, 2004 outstanding award, with modification

of the termination effective date from “June 6, 2004, inclusive,” to “June 6, 2007, inclusive.”

We have reviewed the record and the commission’s opinion and find that this appeal is without


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
merit. Accordingly, we summarily affirm for the reasons stated by the commission in its final

opinion. See Dillon v. Auto Truck Transport, VWC File No. 219-13-95 (Mar. 24, 2008). See

Code § 17.1-403; Rule 5A:27.1

                                                                                      Affirmed.




       1
         Because we summarily affirm the commission’s decision, we deny the appellees’
motion to dismiss. In summarily affirming the commission’s decision, we considered only those
issues properly before the commission when it rendered its decision, and preserved for appellate
review. See Rule 5A:18. Moreover, the record does not reflect any reason to invoke the good
cause or ends of justice exceptions to Rule 5A:18.
                                            -2-